1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s response received on July 27, 2022.

3.	Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.

4.	The disclosure is objected to because of the following informalities: In para 0073 (see USPGPUB), Fig. 9 should be ---Fig. 3---; in para 0077, “(now shown)” should be ---(Not shown)---; in para 0082, the processing unit 106 should be ---the processing unit 106---; in para 0084, FIG. 96 should be ---FIG 9B---.
Appropriate correction is required.


5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Scanning means” in claims 1,9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Scanning means in claims 1,9 – a three dimensional (3D) AR scanner.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,9, there is no antecedent basis for “the location of real-world objects”; the phrase “suitable for deploying” is indefinite as it is vague what it means; how data is made suitable? it is not positively recited; how it is deployed? Perhaps applicant intends to say “an AR scanner provides a virtual image of location of real-world objects”; the term “adapted” is not a positive limitation; perhaps applicant intends to delete it; the phrase “in order” is indefinite as it is vague whether controller determines a leakage location or not; perhaps applicant intends to delete such phrase; the phrase “to enable” is not a positive limitation; perhaps applicant intends to use “to display” instead; the phrase “virtual images” is indefinite as it is vague whether the virtual image recited earlier at line 3 is the same or different; only one image is recited earlier; how two images are superimposed? The same applies to cl. 9.
In claim 2, the phrase “a received leak alert signal” is indefinite as it is vague whether the alert signal in cl. 1 is the same or different;
In claim 3, the term “adapted” is not a positive limitation; perhaps applicant intends to delete it;
In claim 5, there are no antecedent basis for “the distance” and “the short circuit location; perhaps applicant intends to depend this claim from cl. 4 instead of cl. 1;
In claim 8, the phrase “suitable to render” is indefinite as it is vague what it means; how a mobile device is made suitable? it is not positively recited; the phrase “virtual images” is indefinite as it is vague whether the virtual image recited earlier at line 3 in cl. 1 is the same or different;


In claim 9, the phrases “an electrical leak alert signal” and “a moisture sensor” in section b) line 1 are indefinite as it is vague whether they are same as of section a) or different; there are no antecedent basis for “said infrastructure” and “the origin” in section b); 
In claim 10, the phrase “thereby enabling” is not a positive limitation; perhaps applicant intends to delete such phrase; the phrase “virtual images” is indefinite as it is vague whether the virtual image recited earlier in cl. 9 is the same or different; only one image is recited earlier; the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 12, the phrase “real-world objects” is indefinite as it is vague whether the real-world objects recited earlier is the same or different;
In claim 14, there are no antecedent basis for “the distance” and “the short circuit location; perhaps applicant intends to depend this claim from cl. 13 instead of cl. 9.

The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2-3,7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (WO 2016/093452).

As to claims 1,9-10, Cho discloses leaks detection and locating system, comprising an Augmented Reality (AR) scanning means e.g. 400/410 that provides image data of the location of real-world objects of mapped infrastructure installation in an installation site; at least one moisture sensor i.e. humidity sensor installed with at least one pipe as part of said infrastructure installation; wherein said at least one sensor generates an electrical leak alert signal upon detecting moisture above a predefined threshold. The system includes a control unit that is configured to determine whether a received leak alert signal is a true or false alarm (that could also be real time data check) (see e.g. page 10, lines 4-22). The control unit further configured to receive leak alert signals from said at least one moisture sensor, to process said received signals in order to determine a leakage location at said infrastructure, and to indicate the leakage location by superimposition of images of at least part of said mapped infrastructure installation over the location of real-world objects (see e.g. 100;300;400;500 in fig. 1; 400 in fig. 2 and 410 in fig. 6).
	
The method claims recited for using the apparatus in claims 9 are an inherent use of the apparatus of Cho and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Cho operates in the functional manner claimed by applicant. See MPEP 2112.02(I).



    PNG
    media_image1.png
    425
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    838
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    853
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    843
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    243
    838
    media_image5.png
    Greyscale



As to claim 2, Cho discloses the system as described above wherein the control unit is configured to determine whether a received leak alert signal is a true or false alarm i.e. leaked or not (see e.g. page 7, lines 13-17).
As to claim 3, Cho discloses the system as described above wherein the moisture sensors are connected by wires 260 in parallel to the at least one pipe 100 (see e.g. fig. 2).
As to claim 7, Cho discloses the system as described above wherein the scanning means comprises a three-dimensional (3D) AR scanner (see e.g. page 9, lines 10-12).
As to claim 8, Cho discloses the system as described above wherein the visual indication of the leakage location is provided via a mobile device with virtual images over the location of real-world objects (see e.g. page 10, lines 13-14).
As to claims 11-12, Cho discloses the system/method as described above wherein the visual indication comprises combining of images of the mapped infrastructure installation and data relative to the leakage location (see above marked drawing and paragraphs; also see e.g. page 3, lines 27-33).

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-6,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO 2016/093452) in view of Enoki (JP 58-221143) or Raymond et al. (6,144,209).
As to claims 4,13, Cho discloses the system and method as described above. Cho does not explicitly disclose the use of the sensing cable. Enoki and Raymond are cited to show this well-known feature. Enoki and Raymond disclose the sensing cable comprises at least two metal sensing wires, a continuity wire and a signal wire thus an electrical leak alert signal is generated by the sensing cable when water is detected by connecting two metal sensing wires together wherein the short circuit location defines the leakage location (e.g. see fig. 2 in Enoki and figs. 2-4 in Raymond) (also note brochure about the sensing cable at https://rletech.com/our-products/leak-detection-equipment/sensing-cables/conductive-fluid-leak-detection/ and video - https://www.youtube.com/watch?v=E89it__TD3w). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Cho to use the sensing cable as taught by Enoki or Raymond to detect the leaks and its location.
As to claims 5-6,14, Cho in view of Enoki or Raymond discloses the system/method wherein the control unit determines the leakage location by calculating the distance of the short circuit location from a predetermined reference point (see e.g. col. 1, lines 32-35; col. 2, lines 23-28 in Raymond; see fig. 2 and Abstract in Enoki).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Nagase (2004/0122602) discloses a leak detector wherein the images are superimposed to find the exact location of the leaks (see Abstract); Raymond (2010/0288017) discloses a sensing cable that detect the distance to the leak location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858